DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SCHUNCK et al. (US 6,039,667).
Regarding claim 1, SCHUNCK discloses a gear assembly, comprising: a first gear (12) disposed at a centerline axis (24) of the gear assembly; a second gear (14) coupled to the first gear (12) in adjacent radial arrangement to form a first mesh between the first gear (12) and the second gear (14); a third gear (28) coupled to the second gear (14) in adjacent radial arrangement to form a second mesh between the second gear (14) and the third gear (28); a collector (18) rotatably coupled with the third gear (28); and a lubricant input portion (36) disposed between a portion of the first gear (12) and the second gear (14) such that a first supply opening (see one of the openings 38) of the lubricant input portion (36) is directed at the first mesh between the first gear (12) and the second gear (14), wherein 
	Regarding claim 2, SCHUNCK discloses a recirculation channel (38) in communication with the collector and the lubricant input portion.
Regarding claim 3, SCHUNCK discloses the lubricant input portion (36) includes a second supply opening directed at the first mesh between the first gear and the second gear, and wherein the recirculation channel is in communication with the collector and the second supply opening of the lubricant input portion.
	Regarding claim 4, SCHUNCK discloses the second gear is rotatably mounted to a carrier via a bearing, wherein the carrier is fixed with respect to the first gear, wherein the recirculation channel is disposed within the carrier, and wherein the third gear and the collector are rotatable relative to the carrier.
	Regarding claim 5, SCHUNCK discloses the flow of lubricant collected within the collector is continuously recirculated through the recirculation channel and out the second supply opening of the lubricant input portion via a relative velocity between the third gear and the carrier.
	Regarding claim 6, SCHUNCK discloses a primary lubrication system transitionable between a working condition in which the flow of lubricant is provided to the first supply opening and an interruption condition in which the flow of lubricant is interrupted from being provided to the first supply opening, wherein during the interruption condition, the flow of lubricant collected within the collector is recirculated through the recirculation channel and out the second supply opening of the lubricant input portion.
	Regarding claim 7, SCHUNCK discloses an output shaft coupled to the third gear, wherein the collector is coupled to a portion of the output shaft.
claim 8, SCHUNCK discloses the lubricant input portion includes a first duct having the first supply opening and a second duct having the second supply opening, wherein the first duct and the second duct are separate.
	Regarding claim 9, SCHUNCK discloses gear assembly, comprising: a first gear disposed at a centerline axis of the gear assembly; a second gear coupled to the first gear in adjacent radial arrangement to form a first mesh between the first gear and the second gear; a third gear coupled to the second gear in adjacent radial arrangement to form a second mesh between the second gear and the third gear; a collector rotatably coupled with the third gear; a lubricant input portion disposed between a portion of the first gear and the second gear such that a supply opening of the lubricant input portion is directed at the first mesh between the first gear and the second gear; and a recirculation channel in communication with the collector and the lubricant input portion, wherein the supply opening provides a flow of lubricant to the first mesh between the first gear and the second gear and a portion of the flow of lubricant is collected by the collector.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHUNCK et al. (US 6,039,667) as applied to claims 1-9 above, and further in view of IMAI et al. (US 8,777,792).
	Regarding claim 10, SCHUNCK discloses the second gear rotatably mounted on the carrier, and the recirculation channel being disposed within the carrier.
SCHUNCK does not disclose the gear mounted on a bearing, nor does the reference disclose the carrier being fixed.
IMAI teaches a gear assembly wherein the pinion gear is mounted on the carrier via a bearing, (73) and the carrier is fixed (col. 5, lines 10-13).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of SCHUNCK to have the features taught by IMAI above to achieve an alternate gear ratio, or such that power is outputted either frontward or rearward only (IMAI, col. 5, lines 10-13).  The bearing would allow for improved performance by lessening the frictional forces within the gear assembly.
Regarding claim 15, the combination of SCHUNCK- IMAI discloses the second gear is rotatably mounted to a carrier via a bearing, and wherein the carrier and the third gear are rotating.

Allowable Subject Matter
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK D. KNIGHT whose telephone number is (571)272-7951.  The examiner can normally be reached on Telework M-F: 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK D KNIGHT/               Primary Examiner, Art Unit 3659